AFFIRMED; and Opinion Filed April 13, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01584-CR

                           BRIGHAM EUGENE KREBS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-80655-2013

                             MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                    Opinion by Justice Lang

       Following the denial of his motion to suppress evidence, Brigham Eugene Krebs pleaded

guilty to driving while intoxicated. The trial court imposed a sentence of 120 days’ confinement,

probated for fifteen months, and assessed a $500 fine. In a single issue, Krebs asserts the trial

court erred in denying his motion to suppress. We disagree and affirm the trial court’s judgment.

                                       I. BACKGROUND

       Krebs was arrested after he admitted rear-ending another car and field sobriety tests

administered at the scene showed he was intoxicated. Although he admitted he was responsible

for the accident, Krebs moved to suppress, in part, “all evidence, whether testimonial or physical,

relating to or resulting from [his warrantless] arrest.” Krebs asserted the arresting officer lacked

probable cause to arrest him because the officer had not seen him driving.
       At the hearing on the motion to suppress, Dallas police corporal Joshua Boykin testified

he was called to the scene to administer the field sobriety tests at the request of the responding

officers, who smelled alcohol on Krebs’s breath and suspected Krebs was intoxicated. Boykin

further testified he talked with Krebs prior to administering the tests and noticed Krebs’s eyes

were bloodshot, his speech was slurred, and he “swayed while standing.” According to Boykin,

Krebs admitted he had been driving and had consumed a “couple” of the “larger . . . draft beers”

at a nearby restaurant about two to three hours before the accident. Based on the information he

gathered from the responding officers and Krebs, his observations of Krebs, and Krebs’s

performance on the field sobriety tests, Boykin arrested Krebs for driving while intoxicated.

       The trial court found the testimony credible and, based on State v. Woodard, 341 S.W.3d
404 (Tex. Crim. App. 2011), found Boykin had sufficient information to believe Krebs drove

while intoxicated.

                              II. SUPPRESSION OF EVIDENCE

       Krebs’s contention that his motion should have been granted because Boykin did not see

him driving is founded on Texas Code of Criminal Procedure article 14.01(b), which provides

that an “officer may arrest an offender without a warrant for any offense committed in his

presence or within his view.” See TEX. CODE CRIM. PROC. ANN. art. 14.01(b) (West 2005). In

arguing this point, Krebs recognizes the Texas Court of Criminal Appeals has held that a

warrantless arrest is permitted under 14.01(b) even if the officer did not observe the commission

of an offense as long as the officer received information from reasonably trustworthy sources

that an offense was committed. See Torres v. State, 182 S.W.3d 899, 901-02 (Tex. Crim. App.

2005). He also recognizes that in the DWI context specifically, the court of criminal appeals in

Woodard found lawful an arrest that was based on the defendant’s admission of driving while

intoxicated, the arresting officer’s observation that the defendant exhibited signs of intoxication,

                                                –2–
and the discovery by another officer of alcoholic beverages in defendant’s car. See Woodard,

341 S.W.3d at 414. Krebs asserts, however, that Woodard and the other cases holding an officer

does not need to witness the offense being committed to effect a warrantless arrest were wrongly

decided. Further, he argues that the facts in Woodard are distinguishable from the facts at hand. 1

                                                           A. Applicable Law

           Under the Fourth Amendment to the United States Constitution, a warrantless arrest is

unreasonable per se and any evidence obtained as a result inadmissible unless the State shows

the arrest fell within one of the exceptions to the general exclusionary rule and the officer had

probable cause, that is, a “reasonable ground for belief of guilt.” See Baldwin v. State, 278
S.W.3d 367, 371 (Tex. Crim. App. 2009); Torres, 182 S.W.3d at 901-02; Wilson v. State, 621
S.W.2d 799, 804 (Tex. Crim. App. 1981). Exceptions to the general rule are limited and are

governed primarily by Chapter 14 of the Texas Code of Criminal Procedure. See TEX. CODE

CRIM. PROC. ANN. ch. 14 (West 2005 & SUPP. 2014); Swain v. State, 181 S.W.3d 359, 366 (Tex.

Crim. App. 2005). As acknowledged by Krebs, the court of criminal appeals has held that, under

article 14.01(b) of the code of criminal procedure, an officer may effect a warrantless arrest

based on his own observations, information received from trustworthy sources that an offense

was committed, or a combination of both. See TEX. CODE CRIM. PROC. ANN. art. 14.01(b);

Torres, 182 S.W.3d at 901-02.

                                                        B. Standard of Review

           When, as here, the facts are uncontroverted and the testimony found credible, an

appellate court reviews the trial court’s ruling on a motion to suppress de novo. See Woodard,

341 S.W.3d at 410; State v. Ross, 32 S.W.3d 853, 858 (Tex. Crim. App. 2000). In conducting



     1
      Krebs asserts also that he was illegally detained by the responding officers. Krebs, however, did not make this argument to the trial court.
Accordingly, the argument is waived. See State v. Mercado, 972 S.W.2d 75, 78 (Tex. Crim. App. 1998); State v. Allen, 53 S.W.3d 731, 734 (Tex.
App.-–Houston [1st Dist.] 2001, no pet.).

                                                                      –3–
this review, the court is bound by the law declared by the court of criminal appeals. State ex rel.

Vance v. Clawson, 465 S.W.2d 164, 168 (Tex. Crim. App. 1971); Hailey v. State, 413 S.W.3d
457, 489 (Tex. App.—Fort Worth 2012, pet. ref’d).

                                                 C. Application of Law to Facts

           Krebs’s argument that Woodard and other similar court of criminal appeals decisions

were incorrectly decided is not an argument we are authorized to address. See Clawson, 465

S.W.2d at 168. As an intermediate court of appeals, we are bound by Woodard and other court

of criminal appeals’ decisions. See Hailey, 413 S.W.3d at 489. Accordingly, we apply Woodard

and other decisions similarly holding that an officer need not personally witness the offense

being committed before making a warrantless arrest.

           Although Krebs argues the facts in Woodard are distinguishable, we disagree. Krebs

argues his case differs from Woodard in that in Woodard, the arresting officer learned from the

appellant directly that the appellant had been driving while here, Boykin, the arresting officer,

learned of Krebs’s driving from another source. 2 See Woodard, 314 S.W.3d at 407-08. The

record, however, reflects Boykin learned of Krebs’s driving from Krebs himself.                                                            This

information, along with Krebs’s admission he had been drinking, Boykin’s observations of

Krebs, and the results of the field sobriety tests provided Boykin with probable cause to believe

Krebs had been driving while intoxicated and to arrest him. See, e.g., Gutierrez v. State, 327
S.W.3d 257, 263 (Tex. App.—San Antonio 2010, no pet.) (arresting officer’s observations of

appellant, including field sobriety test results, and appellant’s admission he had been drinking

gave officer probable cause to arrest appellant for driving while intoxicated). On the record,




     2
        Krebs also argues Woodard is distinguishable because Woodard was not illegally detained. See Woodard, 341 S.W.3d at 412-13.
Because Krebs did not argue to the trial court that he was illegally detained by the responding officers, we need not address this contention. See
Allen, 53 S.W.3d at 734.

                                                                      –4–
before us, we conclude Boykin’s warrantless arrest of Krebs was reasonable and the trial court

did not err in denying Krebs’s motion to suppress. We resolve Krebs’s sole issue against him.

                                     III. CONCLUSION

       Having decided Krebs’s sole issue against him, we affirm the trial court’s judgment.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE
Do Not Publish
TEX. R. APP. P. 47
131584F.U05




                                              –5–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BRIGHAM EUGENE KREBS, Appellant                        On Appeal from the County Court at Law
                                                       No. 6, Collin County, Texas
No. 05-13-01584-CR         V.                          Trial Court Cause No. 006-80655-2013.
                                                       Opinion delivered by Justice Lang. Justices
THE STATE OF TEXAS, Appellee                           Bridges and Evans participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 13th day of April, 2015.




                                                 –6–